                         Case 19-04855                         Doc 14
 Fill in this information to identify your case and this filing:
                                                                                    Filed 03/08/19 Entered 03/08/19 18:44:56                                                       Desc Main
                                                                                     Document     Page 1 of 41
  Debtor 1                          Lorena                       S                          Holmes
                                   First Name                   Middle Name                Last Name

  Debtor 2
  (Spouse, if filing)              First Name                   Middle Name                Last Name

  United States Bankruptcy Court for the:                                           Northern District of Illinois
                                                                                                                                                                                   ❑   Check if this is an
  Case number                                   19-04855                                                                                                                               amended filing


Official Form 106A/B
Schedule A/B: Property                                                                                                                                                                                          12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you think it
fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?
      ✔ No. Go to Part 2.
      ❑
      ❑ Yes. Where is the property?
                                                                              What is the property? Check all that apply.                                  Do not deduct secured claims or exemptions. Put the
              Street address, if available, or other
                                                                             ❑ Single-family home                                                          amount of any secured claims on Schedule D:
                                                                             ❑ Duplex or multi-unit building
              description
                                                                                                                                                           Creditors Who Have Claims Secured by Property.
                                                                             ❑ Condominium or cooperative                                                Current value of the            Current value of the
                                                                             ❑ Manufactured or mobile home                                               entire property?                portion you own?
                                                                             ❑ Land
              City                               State        ZIP Code       ❑ Investment property
                                                                             ❑ Timeshare                                                                 Describe the nature of your ownership interest (such
                                                                             ❑ Other                                                                     as fee simple, tenancy by the entireties, or a life
                                                                                                                                                         estate), if known.
              County
                                                                              Who has an interest in the property? Check one.
                                                                             ❑ Debtor 1 only
                                                                             ❑ Debtor 2 only
                                                                             ❑ Debtor 1 and Debtor 2 only                                                 ❑ Check if this is community property
                                                                             ❑ At least one of the debtors and another                                        (see instructions)
 2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
    you have attached for Part 1. Write that number here.........................................................................................................                  ➜                   $0.00




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                         page 1
 Debtor 1              Case
                        Lorena19-04855S Doc 14                                      Filed  03/08/19 Entered 03/08/19Case
                                                                                        Holmes                       18:44:56         Desc
                                                                                                                         number (if known)    Main
                                                                                                                                           19-04855
                           First Name                    Middle Name                 Document
                                                                                        Last Name  Page 2 of 41


 Part 2: Describe Your Vehicles



 Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
 you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

 3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles
      ❑ No
      ✔ Yes
      ❑
      3.1 Make:                                   Buick                     Who has an interest in the property? Check one.                                 Do not deduct secured claims or exemptions. Put the
                                                  Verano
                                                                            ✔ Debtor 1 only
                                                                            ❑                                                                               amount of any secured claims on Schedule D:
            Model:
                                                                            ❑ Debtor 2 only                                                                 Creditors Who Have Claims Secured by Property.
                                                  2015                      ❑ Debtor 1 and Debtor 2 only                                                  Current value of the        Current value of the
                                                                            ❑ At least one of the debtors and another
            Year:
                                                  35000                                                                                                   entire property?            portion you own?
            Approximate mileage:                                                                                                                                       $12,000.00                 $12,000.00
            Other information:                                              ❑Check if this is community property (see
                                                                                instructions)




 4.   Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
      Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
      ✔ No
      ❑
      ❑ Yes
 5.   Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
      you have attached for Part 2. Write that number here.........................................................................................................                 ➜             $12,000.00




 Part 3: Describe Your Personal and Household Items

  Do you own or have any legal or equitable interest in any of the following items?                                                                                                   Current value of the
                                                                                                                                                                                      portion you own?
                                                                                                                                                                                      Do not deduct secured
                                                                                                                                                                                      claims or exemptions.

 6. Household goods and furnishings
      Examples:       Major appliances, furniture, linens, china, kitchenware

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Household goods
                                                                                                                                                                                                      $500.00

 7. Electronics
      Examples:       Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections;
                      electronic devices including cell phones, cameras, media players, games

      ❑ No
      ✔ Yes. Describe........
      ❑
                                               Televisions (2) and computer (1).                                                                                                                      $250.00


 8. Collectibles of value
      Examples:       Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                      stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ✔ No
      ❑
      ❑ Yes. Describe........




Official Form 106A/B                                                                                    Schedule A/B: Property                                                                     page 2
 Debtor 1                  Case
                            Lorena19-04855S Doc 14                                               Filed  03/08/19 Entered 03/08/19Case
                                                                                                     Holmes                       18:44:56         Desc
                                                                                                                                      number (if known)    Main
                                                                                                                                                        19-04855
                               First Name                         Middle Name                     Document
                                                                                                     Last Name  Page 3 of 41


 9. Equipment for sports and hobbies
       Examples:          Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks;
                          carpentry tools; musical instruments
       ✔ No
       ❑
       ❑ Yes. Describe........

 10.    Firearms
        Examples:           Pistols, rifles, shotguns, ammunition, and related equipment
        ✔ No
        ❑
        ❑ Yes. Describe........

 11.    Clothes
        Examples:           Everyday clothes, furs, leather coats, designer wear, shoes, accessories

        ❑ No
        ✔ Yes. Describe........
        ❑
                                                      Clothing                                                                                                                                              $200.00



 12.    Jewelry
        Examples:           Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
        ✔ No
        ❑
        ❑ Yes. Describe........


 13.    Non-farm animals
        Examples:           Dogs, cats, birds, horses
        ✔ No
        ❑
        ❑ Yes. Describe........

 14.    Any other personal and household items you did not already list, including any health aids you did not list

        ✔ No
        ❑
        ❑ Yes. Describe........

 15.    Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
        for Part 3. Write that number here........................................................................................................................................➜                        $950.00




 Part 4: Describe Your Financial Assets

  Do you own or have any legal or equitable interest in any of the following?                                                                                                                Current value of the
                                                                                                                                                                                             portion you own?
                                                                                                                                                                                             Do not deduct secured
                                                                                                                                                                                             claims or exemptions.


 16.    Cash
        Examples:           Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
        ✔ No
        ❑
        ❑ Yes........................................................................................................................................................   Cash..............




Official Form 106A/B                                                                                                     Schedule A/B: Property                                                          page 3
 Debtor 1              Case
                        Lorena19-04855S Doc 14                      Filed  03/08/19 Entered 03/08/19Case
                                                                        Holmes                       18:44:56         Desc
                                                                                                         number (if known)    Main
                                                                                                                           19-04855
                          First Name                  Middle Name    Document
                                                                        Last Name  Page 4 of 41


 17.   Deposits of money
       Examples:        Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other
                        similar institutions. If you have multiple accounts with the same institution, list each.

       ❑ No
       ✔ Yes..................
       ❑
                                               Institution name:



 17.1. Checking account:                        Fifth Third Bank                                                                       $90.00


 17.2. Checking account:


 17.3. Savings account:                         Fifth Third Bank                                                                        $0.00


 17.4. Savings account:


 17.5. Certificates of deposit:


 17.6. Other financial account:


 17.7. Other financial account:


 17.8. Other financial account:


 17.9. Other financial account:


 18.   Bonds, mutual funds, or publicly traded stocks
       Examples:        Bond funds, investment accounts with brokerage firms, money market accounts
       ✔ No
       ❑
       ❑ Yes..................
 19.   Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
       an LLC, partnership, and joint venture

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 20.   Government and corporate bonds and other negotiable and non-negotiable instruments
       Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
       Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about
            them...................

 21.   Retirement or pension accounts
       Examples:        Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

       ❑ No
       ✔ Yes. List each account
       ❑
            separately.
 Type of account:                     Institution name:



Official Form 106A/B                                                               Schedule A/B: Property                                               page 4
 Debtor 1             Case
                       Lorena19-04855S Doc 14                      Filed  03/08/19 Entered 03/08/19Case
                                                                       Holmes                       18:44:56         Desc
                                                                                                        number (if known)    Main
                                                                                                                          19-04855
                          First Name             Middle Name        Document
                                                                       Last Name  Page 5 of 41


 401(k) or similar plan:            Employer-sponsored 401(k) from Nicor                                                        $188.63

 22.   Security deposits and prepayments
       Your share of all unused deposits you have made so that you may continue service or use from a company
       Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or
       others

       ❑ No
       ✔ Yes.....................
       ❑
                           Institution name or individual:

 Security deposit on        Chad Housing                                                                                       $1,050.00
 rental unit:

 23.   Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

       ✔ No
       ❑
       ❑ Yes.....................
 24.   Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
       26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
       ✔ No
       ❑
       ❑ Yes.....................
 Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

 25.   Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your
       benefit

       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 26.   Patents, copyrights, trademarks, trade secrets, and other intellectual property
       Examples:       Internet domain names, websites, proceeds from royalties and licensing agreements
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


 27.   Licenses, franchises, and other general intangibles
       Examples:       Building permits, exclusive licenses, cooperative association holdings, liquor licenses,
                       professional licenses
       ✔ No
       ❑
       ❑ Yes. Give specific
            information about them....


Money or property owed to you?                                                                                                               Current value of the
                                                                                                                                             portion you own?
                                                                                                                                             Do not deduct secured
                                                                                                                                             claims or exemptions.




Official Form 106A/B                                                              Schedule A/B: Property                                                page 5
 Debtor 1           Case
                     Lorena19-04855S Doc 14                        Filed  03/08/19 Entered 03/08/19Case
                                                                       Holmes                       18:44:56         Desc
                                                                                                        number (if known)    Main
                                                                                                                          19-04855
                       First Name               Middle Name         Document
                                                                       Last Name  Page 6 of 41

 28.   Tax refunds owed to you

       ❑ No
       ✔ Yes.
       ❑         Give specific information about         2018 | Deposited to pre-paid cash card from Jackson Hewitt.              Federal:                              $2,000.00
                 them, including whether you             Earned income credit and child tax credit.
                 already filed the returns and the                                                                              State:
                 tax years.......................
                                                                                                                                Local:



 29.   Family support
       Examples:     Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

       ✔ No
       ❑
       ❑ Yes.    Give specific information..........
                                                                                                                                Alimony:

                                                                                                                                  Maintenance:

                                                                                                                                Support:

                                                                                                                                  Divorce settlement:

                                                                                                                                Property settlement:


 30.   Other amounts someone owes you
       Examples:     Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social
                     Security benefits; unpaid loans you made to someone else
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 31.   Interests in insurance policies
       Examples:     Health, disability, or life insurance; health savings account (HSA); credit, homeowner’s, or renter’s insurance
       ✔ No
       ❑
       ❑ Yes.    Name the insurance company
                                                           Company name:                                           Beneficiary:                         Surrender or refund value:
                 of each policy and list its value....

 32.   Any interest in property that is due you from someone who has died
       If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property
       because someone has died.
       ✔ No
       ❑
       ❑ Yes.    Give specific information..........




 33.   Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
       Examples:     Accidents, employment disputes, insurance claims, or rights to sue
       ✔ No
       ❑
       ❑ Yes.    Describe each claim................




Official Form 106A/B                                                               Schedule A/B: Property                                                              page 6
 Debtor 1               Case
                         Lorena19-04855S Doc 14                                       Filed  03/08/19 Entered 03/08/19Case
                                                                                          Holmes                       18:44:56         Desc
                                                                                                                           number (if known)    Main
                                                                                                                                             19-04855
                           First Name                      Middle Name                 Document
                                                                                          Last Name  Page 7 of 41


 34.   Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
       to set off claims

       ✔ No
       ❑
       ❑ Yes.       Describe each claim................




 35.   Any financial assets you did not already list

       ✔ No
       ❑
       ❑ Yes.       Give specific information..........




 36.   Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
       for Part 4. Write that number here..................................................................................................................................➜               $3,328.63



 Part 5: Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 37.   Do you own or have any legal or equitable interest in any business-related property?
       ✔No. Go to Part 6.
       ❑
       ❑Yes. Go to line 38.
                                                                                                                                                                               Current value of the
                                                                                                                                                                               portion you own?
                                                                                                                                                                               Do not deduct secured
                                                                                                                                                                               claims or exemptions.

 38.   Accounts receivable or commissions you already earned

       ✔ No
       ❑
       ❑ Yes. Describe........

 39.   Office equipment, furnishings, and supplies
       Examples:         Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

       ✔ No
       ❑
       ❑ Yes. Describe........

 40.   Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

       ✔ No
       ❑
       ❑ Yes. Describe........

 41.   Inventory

       ✔ No
       ❑
       ❑ Yes. Describe........

 42.   Interests in partnerships or joint ventures

       ✔ No
       ❑
       ❑ Yes. Describe........




Official Form 106A/B                                                                                       Schedule A/B: Property                                                         page 7
 Debtor 1               Case
                         Lorena19-04855S Doc 14                                       Filed  03/08/19 Entered 03/08/19Case
                                                                                          Holmes                       18:44:56         Desc
                                                                                                                           number (if known)    Main
                                                                                                                                             19-04855
                           First Name                      Middle Name                 Document
                                                                                          Last Name  Page 8 of 41

 43.   Customer lists, mailing lists, or other compilations
       ✔ No
       ❑
       ❑ Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
               ✔ No
               ❑
               ❑ Yes. Describe........

 44.   Any business-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.........

 45.   Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
       for Part 5. Write that number here.................................................................................................................................➜                   $0.00



 Part 6: Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
         If you own or have an interest in farmland, list it in Part 1.

 46.   Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
       ✔No. Go to Part 7.
       ❑
       ❑Yes. Go to line 47.
                                                                                                                                                                              Current value of the
                                                                                                                                                                              portion you own?
                                                                                                                                                                              Do not deduct secured
                                                                                                                                                                              claims or exemptions.

 47.   Farm animals
       Examples:         Livestock, poultry, farm-raised fish
       ✔ No
       ❑
       ❑ Yes.........................

 48.   Crops—either growing or harvested

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............


 49.   Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

       ✔ No
       ❑
       ❑ Yes..........................


 50.   Farm and fishing supplies, chemicals, and feed

       ✔ No
       ❑
       ❑ Yes..........................


 51.   Any farm- and commercial fishing-related property you did not already list

       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




Official Form 106A/B                                                                                       Schedule A/B: Property                                                        page 8
 Debtor 1                Case
                          Lorena19-04855S Doc 14                                          Filed  03/08/19 Entered 03/08/19Case
                                                                                              Holmes                       18:44:56         Desc
                                                                                                                               number (if known)    Main
                                                                                                                                                 19-04855
                            First Name                       Middle Name                   Document
                                                                                              Last Name  Page 9 of 41


 52.   Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached
       for Part 6. Write that number here...................................................................................................................................➜                     $0.00



 Part 7: Describe All Property You Own or Have an Interest in That You Did Not List Above


 53.   Do you have other property of any kind you did not already list?
       Examples:          Season tickets, country club membership
       ✔ No
       ❑
       ❑ Yes. Give specific
            information.............




 54.   Add the dollar value of all of your entries from Part 7. Write that number here.....................................................➜                                                      $0.00



 Part 8: List the Totals of Each Part of this Form

 55.   Part 1: Total real estate, line 2..........................................................................................................................................➜               $0.00


 56.   Part 2: Total vehicles, line 5                                                                                        $12,000.00


 57.   Part 3: Total personal and household items, line 15                                                                        $950.00


 58.   Part 4: Total financial assets, line 36                                                                                 $3,328.63


 59.   Part 5: Total business-related property, line 45                                                                              $0.00


 60.   Part 6: Total farm- and fishing-related property, line 52                                                                     $0.00


 61.   Part 7: Total other property not listed, line 54                                                +                             $0.00


 62.   Total personal property. Add lines 56 through 61..............                                                        $16,278.63             Copy personal property total➜     +   $16,278.63




 63.   Total of all property on Schedule A/B. Add line 55 + line 62.................................................................................................                         $16,278.63




Official Form 106A/B                                                                                            Schedule A/B: Property                                                        page 9
                        Case 19-04855              Doc 14         Filed 03/08/19 Entered 03/08/19 18:44:56                             Desc Main
                                                                   Document     Page 10 of 41
 Fill in this information to identify your case:

  Debtor 1                     Lorena              S                    Holmes
                               First Name          Middle Name         Last Name

  Debtor 2
  (Spouse, if filing)          First Name          Middle Name         Last Name

  United States Bankruptcy Court for the:                         Northern District of Illinois

  Case number                           19-04855                                                                                      ❑    Check if this is an
  (if known)                                                                                                                               amended filing


Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                        04/16
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using the
property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is needed, fill out and
attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a specific dollar amount as
exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any applicable statutory limit. Some
exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement funds—may be unlimited in dollar amount. However, if you
claim an exemption of 100% of fair market value under a law that limits the exemption to a particular dollar amount and the value of the property is determined to
exceed that amount, your exemption would be limited to the applicable statutory amount.


 Part 1: Identify the Property You Claim as Exempt

      Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
 1.
      ✔ You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
      ❑
      ❑ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)
 2.   For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 Brief description of the property and line on               Current value of the        Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                       portion you own
                                                             Copy the value from         Check only one box for each exemption.
                                                             Schedule A/B

                                                                                         ✔
 Brief description:
 2015 Buick Verano                                                         $12,000.00
                                                                                         ❑                   $0.00                735 ILCS 5/12-1001(c)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:           3.1


                                                                                         ✔
 Brief description:
  Household goods                                                             $500.00
                                                                                         ❑                  $500.00               735 ILCS 5/12-1001(b)
                                                                                         ❑    100% of fair market value, up to
 Line from                                                                                    any applicable statutory limit
 Schedule A/B:            6


 3.   Are you claiming a homestead exemption of more than $160,375?
      (Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)
      ✔ No
      ❑
      ❑ Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
         ❑ No
         ❑ Yes




Official Form 106C                                               Schedule C: The Property You Claim as Exempt                                                    page 1 of 2
 Debtor 1             Case
                       Lorena19-04855S Doc 14               Filed  03/08/19 Entered 03/08/19Case
                                                                Holmes                       18:44:56         Desc
                                                                                                 number (if known)    Main
                                                                                                                   19-04855
                       First Name         Middle Name        Document
                                                                Last Name  Page 11 of 41

 Part 2: Additional Page

 Brief description of the property and line on          Current value of the     Amount of the exemption you claim         Specific laws that allow exemption
 Schedule A/B that lists this property                  portion you own
                                                        Copy the value from      Check only one box for each exemption.
                                                        Schedule A/B

                                                                                 ✔
 Brief description:
 Televisions (2) and computer (1).                                     $250.00
                                                                                 ❑                 $250.00                735 ILCS 5/12-1001(b)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          7


                                                                                 ✔
 Brief description:
 Clothing                                                              $200.00
                                                                                 ❑                 $200.00                735 ILCS 5/12-1001(a), (e)
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          11


                                                                                 ✔
 Brief description:
 Fifth Third Bank                                                       $90.00
                                                                                 ❑                 $90.00                 735 ILCS 5/12-1001(b)

 Checking account                                                                ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:          17


                                                                                 ✔
 Brief description:
 Employer-sponsored 401(k) from Nicor                                  $188.63
                                                                                 ❑                 $188.63                735 ILCS 5/12-1006
                                                                                 ❑   100% of fair market value, up to
 Line from                                                                           any applicable statutory limit
 Schedule A/B:          21


                                                                                 ✔
 Brief description:
 Chad Housing                                                        $1,050.00
                                                                                 ❑                $1,050.00               735 ILCS 5/12-1001(b)

 Prepaid rent                                                                    ❑   100% of fair market value, up to
                                                                                     any applicable statutory limit
 Line from
 Schedule A/B:          22


                                                                                 ✔
 Brief description:
 Deposited to pre-paid cash card from Jackson Hewitt.                $2,000.00
                                                                                 ❑                $2,000.00               305 ILCS 5/11-3

 Earned income credit and child tax credit.                                      ❑   100% of fair market value, up to
 Federal tax                                                                         any applicable statutory limit

 Line from
 Schedule A/B:          28




Official Form 106C                                        Schedule C: The Property You Claim as Exempt                                                 page 2 of 2
                        Case 19-04855
 Fill in this information to identify your case:
                                                        Doc 14           Filed 03/08/19 Entered 03/08/19 18:44:56                                        Desc Main
                                                                          Document     Page 12 of 41
  Debtor 1                        Lorena                  S                     Holmes
                                  First Name            Middle Name            Last Name

  Debtor 2
  (Spouse, if filing)             First Name            Middle Name            Last Name

  United States Bankruptcy Court for the:                                Northern District of Illinois

  Case number                                19-04855                                                                                                    ❑    Check if this is an
  (if known)                                                                                                                                                  amended filing


Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                             12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).
1. Do any creditors have claims secured by your property?
      ❑No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
      ✔Yes. Fill in all of the information below.
      ❑
 Part 1: List All Secured Claims

 2.     List all secured claims. If a creditor has more than one secured claim, list the creditor separately for             Column A               Column B              Column C
        each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. As much            Amount of claim        Value of collateral   Unsecured
        as possible, list the claims in alphabetical order according to the creditor’s name.                                 Do not deduct the      that supports         portion
                                                                                                                             value of collateral.   this claim            If any
 2.1 American Credit Acce                                     Describe the property that secures the claim:                          $16,241.00            $12,000.00               $4,241.00
        Creditor's Name
                                                               2015 Buick Verano
         961 E Main St
        Number           Street
         Spartanburg, SC 29302                                As of the date you file, the claim is: Check all that apply.
        City                         State     ZIP Code       ❑Contingent
        Who owes the debt? Check one.                         ❑Unliquidated
        ✔ Debtor 1 only
        ❑                                                     ❑Disputed
        ❑Debtor 2 only                                        Nature of lien. Check all that apply.
        ❑Debtor 1 and Debtor 2 only                           ❑An agreement you made (such as mortgage or
        ❑At least one of the debtors and another                 secured car loan)
        ❑Check if this claim relates to a                     ❑Statutory lien (such as tax lien, mechanic's lien)
           community debt
                                                              ❑Judgment lien from a lawsuit
        Date debt was incurred                                ❑Other (including a right to offset)
        11/1/2017
                                                              Last 4 digits of account number 1            0   0    1

         Add the dollar value of your entries in Column A on this page. Write that number here:                                             $16,241.00




Official Form 106D                                              Schedule D: Creditors Who Have Claims Secured by Property                                                     page 1 of 2
 Debtor 1            Case
                      Lorena19-04855S Doc 14                    Filed  03/08/19 Entered 03/08/19Case
                                                                    Holmes                       18:44:56         Desc
                                                                                                     number (if known)    Main
                                                                                                                       19-04855
                         First Name         Middle Name          Document
                                                                    Last Name  Page 13 of 41

                                                                                                                    Column A                Column B              Column C
                Additional Page
                                                                                                                    Amount of claim         Value of collateral   Unsecured
  Part 1:       After listing any entries on this page, number them beginning with                                  Do not deduct the       that supports         portion
                2.3, followed by 2.4, and so forth.                                                                 value of collateral.    this claim            If any



 2.2                                                 Describe the property that secures the claim:
       Creditor's Name


       Number        Street
                                                     As of the date you file, the claim is: Check all that apply.

       City                      State   ZIP Code    ❑Contingent
       Who owes the debt? Check one.                 ❑Unliquidated
       ❑Debtor 1 only                                ❑Disputed
       ❑Debtor 2 only                                Nature of lien. Check all that apply.
       ❑Debtor 1 and Debtor 2 only                   ❑An agreement you made (such as mortgage or
       ❑At least one of the debtors and another         secured car loan)

       ❑Check if this claim relates to a             ❑Statutory lien (such as tax lien, mechanic's lien)
          community debt                             ❑Judgment lien from a lawsuit
       Date debt was incurred                        ❑Other (including a right to offset)
                                                     Last 4 digits of account number




       Add the dollar value of your entries in Column A on this page. Write that number here:                                              $0.00
       If this is the last page of your form, add the dollar value totals from all pages. Write that number                        $16,241.00
       here:




Official Form 106D                          Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 2 of 2
                        Case 19-04855
 Fill in this information to identify your case:
                                                   Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56                                    Desc Main
                                                                  Document     Page 14 of 41
  Debtor 1                   Lorena                S                   Holmes
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name

  United States Bankruptcy Court for the:                        Northern District of Illinois

  Case number                           19-04855                                                                                            ❑    Check if this is an
  (if known)                                                                                                                                     amended filing


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                        12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the other party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in Schedule
D: Creditors Who Hold Claims Secured by Property. If more space is needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. On the top of any additional pages, write your name and case number (if known).

 Part 1: List All of Your PRIORITY Unsecured Claims

  1. Do any creditors have priority unsecured claims against you?
     ✔ No. Go to Part 2.
     ❑
     ❑ Yes.
  2. List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For each claim listed,
     identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and nonpriority amounts. As much as
     possible, list the claims in alphabetical order according to the creditor’s name. If you have more than two priority unsecured claims, fill out the Continuation Page of
     Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
     (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                  Total       Priority         Nonpriority
                                                                                                                                  claim       amount           amount

                                                                    Last 4 digits of account number
        Priority Creditor's Name
                                                                    When was the debt incurred?
        Number           Street                                     As of the date you file, the claim is: Check all that
                                                                    apply.
                                                                    ❑ Contingent
                                                                    ❑ Unliquidated
                                                                    ❑ Disputed
        City                               State   ZIP Code
        Who incurred the debt? Check one.
        ❑ Debtor 1 only                                             Type of PRIORITY unsecured claim:
        ❑ Debtor 2 only                                             ❑ Domestic support obligations
        ❑ Debtor 1 and Debtor 2 only                                ❑ Taxes and certain other debts you owe the
        ❑ At least one of the debtors and another                       government
        ❑ Check if this claim is for a community debt               ❑ Claims for death or person injury while you were
                                                                        intoxicated
        Is the claim subject to offset?                             ❑ Other. Specify
        ❑ No
        ❑ Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                    page 1 of 19
 Debtor 1            Case
                      Lorena19-04855S Doc 14                       Filed  03/08/19 Entered 03/08/19Case
                                                                       Holmes                       18:44:56         Desc
                                                                                                        number (if known)    Main
                                                                                                                          19-04855
                       First Name              Middle Name          Document
                                                                       Last Name  Page 15 of 41
 Part 2: List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have nonpriority unsecured claims against you?
      ❑     No. You have nothing to report in this part. Submit this form to the court with your other schedules.
      ✔
      ❑     Yes.
  4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one nonpriority
     unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
     than one creditor holds a particular claim, list the other creditors in Part 3. If you have more than three nonpriority unsecured claims fill out the Continuation Page of
     Part 2.
                                                                                                                                                             Total claim

4.1     Acceptance Now                                                            Last 4 digits of account number 1319                                                $5,732.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          01/01/2015
        ATTN: AcceptanceNOW Customer Service / Bankruptcy                         As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        5501 Headquarters Dr
        Number           Street
        Plano, TX 75024                                                           ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔
        ❑ Debtor 1 only                                                           ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑                                                                             divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
          Debtor 1 and Debtor 2 only
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               RentalAgreement
        ✔ No
        ❑
        ❑ Yes
4.2     Ad Astra Recovery                                                         Last 4 digits of account number 8268                                                     $582.00
        Nonpriority Creditor's Name
                                                                                  When was the debt incurred?          12/01/2017
        7330 West 33rd Street North Suite 118                                     As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        Number           Street

                                                                                  ❑ Unliquidated
          Wichita, KS 67205
        City                              State     ZIP Code
                                                                                  ❑ Disputed
        Who incurred the debt? Check one.
        ✔
        ❑ Debtor 1 only
                                                                                  Type of NONPRIORITY unsecured claim:

        ❑                                                                         ❑ Student loans
                                                                                  ❑ Obligations arising out of a separation agreement or
          Debtor 2 only
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
        ❑ At least one of the debtors and another                                 ❑ Debts to pension or profit-sharing plans, and other
        ❑ Check if this claim is for a community debt                                 similar debts
        Is the claim subject to offset?
                                                                                  ✔ Other. Specify
                                                                                  ❑
        ✔ No
        ❑                                                                             CollectionAttorney

        ❑ Yes
4.3     AmeriCash Loans                                                                                                                                               $1,000.00
                                                                                  Last 4 digits of account number
        Nonpriority Creditor's Name
        Attn: Bankruptcy                                                          When was the debt incurred?
                                                                                  As of the date you file, the claim is: Check all that apply.
                                                                                  ❑ Contingent
        1726 W Jefferson Street
        Number           Street
        Joliet, IL 60435                                                          ❑ Unliquidated
        City                              State     ZIP Code                      ❑ Disputed
        Who incurred the debt? Check one.                                         Type of NONPRIORITY unsecured claim:
        ✔ Debtor 1 only
        ❑                                                                         ❑ Student loans
        ❑ Debtor 2 only                                                           ❑ Obligations arising out of a separation agreement or
        ❑ Debtor 1 and Debtor 2 only                                                  divorce that you did not report as priority claims
                                                                                  ❑ Debts to pension or profit-sharing plans, and other
        ❑ At least one of the debtors and another                                     similar debts
        ❑ Check if this claim is for a community debt                             ✔ Other. Specify
                                                                                  ❑
        Is the claim subject to offset?                                               Payday loan
        ✔ No
        ❑
        ❑ Yes


Official Form 106E/F                                            Schedule E/F: Creditors Who Have Unsecured Claims                                                      page 2 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 16 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.4     AT&T                                                                                                                                         $2,050.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 769
       Number           Street                                              ❑   Contingent
        Arlington, TX 76004                                                 ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Utility
       ✔
       ❑      No
       ❑      Yes
4.5     Bank of America                                                                                                                                   $300.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 15168
       Number           Street                                              ❑   Contingent
        Wilmington, DE 19850                                                ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Overdrawn bank account
       ✔
       ❑      No
       ❑      Yes
4.6     BankMobile Vibe                                                                                                                                    $40.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        115 Munson Street
       Number           Street                                              ❑   Contingent
        New Haven, CT 06511                                                 ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Bank fees
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 17 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.7     Capital One                                                         Last 4 digits of account number 5327                                          $379.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/01/2017
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 30285
       Number           Street
                                                                            ❑   Contingent

        Salt Lake City, UT 84130-0285
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.8     Chex Systems                                                                                                                                 unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        7805 Hudson Road Suite 100
       Number           Street                                              ❑   Contingent
        Saint Paul, MN 55125                                                ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.9     Dept of Ed / Navient                                                Last 4 digits of account number 0413                                     $1,339.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          04/01/2018
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 18 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.10    Dept of Ed / Navient                                                Last 4 digits of account number 0413                                     $1,767.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          04/01/2018
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.11    Dept of Ed / Navient                                                Last 4 digits of account number 0123                                          $819.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/01/2017
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.12    Dept of Ed / Navient                                                Last 4 digits of account number 0123                                     $1,956.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          01/01/2017
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 5 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 19 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.13    Dept of Ed / Navient                                                Last 4 digits of account number 1101                                          $853.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2016
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.14    Dept of Ed / Navient                                                Last 4 digits of account number 1101                                          $593.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2016
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.15    Dept of Ed / Navient                                                Last 4 digits of account number 1101                                          $783.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2016
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 6 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 20 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.16    Dept of Ed / Navient                                                Last 4 digits of account number 1217                                     $1,007.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2017
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.17    Dept of Ed / Navient                                                Last 4 digits of account number 1004                                     $5,294.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2017
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.18    Dept of Ed / Navient                                                Last 4 digits of account number 0504                                     $1,057.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2017
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 7 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 21 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.19    Dept of Ed / Navient                                                Last 4 digits of account number 0504                                     $4,529.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          05/01/2017
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.20    Dept of Ed / Navient                                                Last 4 digits of account number 1124                                          $705.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2014
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.21    Dept of Ed / Navient                                                Last 4 digits of account number 1124                                     $1,237.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2014
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 8 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 22 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.22    Dept of Ed / Navient                                                Last 4 digits of account number 1023                                     $3,761.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2015
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.23    Dept of Ed / Navient                                                Last 4 digits of account number 1023                                     $2,350.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2015
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.24    Dept of Ed / Navient                                                Last 4 digits of account number 1003                                     $2,786.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2008
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                          page 9 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 23 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.25    Dept of Ed / Navient                                                Last 4 digits of account number 1003                                     $1,092.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          10/01/2008
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.26    Dept of Ed / Navient                                                Last 4 digits of account number 1101                                         $0.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2016
        Attn: Claims Dept
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9635
       Number           Street
                                                                            ❑   Contingent

        Wilkes-Barre, PA 18773
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                GovernmentUnsecuredGuaranteeLoan
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.27    Gatewyfinsol                                                        Last 4 digits of account number 0001                                    $17,386.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          12/01/2012
        Attn: Bankruptcy Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        999 S. Washington Ave. , Ste. 1
       Number           Street
                                                                            ❑   Contingent

        Saginaw, MI 48601
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 24 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.28    Illinois Tollway Authority                                                                                                                  $15,000.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        2700 Ogden Ave
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Downers Grove, IL 60515                                             ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Tollway violations
       ❑      Yes
4.29    Larkin Village Apartments                                                                                                                    $1,500.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attention: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        947 Louis Place
       Number           Street                                              ❑   Contingent
        Joliet, IL 60435                                                    ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Unpaid rent
       ✔
       ❑      No
       ❑      Yes
4.30    Linebarger Goggan Blair & Sampson                                                                                                                $195.20
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        233 S. Wacker Drive 4030
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Chicago, IL 60606                                                   ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Collecting for City of Joliet
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 25 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.31    Navient                                                             Last 4 digits of account number 1020                                     $2,676.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          06/01/2008
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                            ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.32    Navient                                                             Last 4 digits of account number 1020                                     $1,864.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          06/01/2008
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                            ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.33    Navient                                                             Last 4 digits of account number 1020                                     $3,725.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2007
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                            ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 26 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.34    Navient                                                             Last 4 digits of account number 1020                                     $5,637.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          09/01/2007
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                            ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.35    Navient                                                             Last 4 digits of account number 1020                                     $2,794.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          04/01/2007
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                            ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.36    Navient                                                             Last 4 digits of account number 1020                                     $3,643.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          04/01/2007
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 9000
       Number           Street
                                                                            ❑   Contingent

        Wiles-Barr, PA 18773-9000
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only
                                                                            ✔
                                                                            ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ❑   Other. Specify
                                                                                Educational
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 27 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.37    Next Door Self Storage                                                                                                                           $408.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1906 Plainfield Road
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Crest Hill, IL 60403                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Self-Storage fees
       ❑      Yes
4.38    Northwestern Medicine                                                                                                                             $61.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        PO Box 4090
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Carol Stream, IL 60197                                              ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Medical
       ❑      Yes
4.39    Physician's Immediate Care                                                                                                                       $600.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        1360 Hoybolt Road
       Number           Street                                              ❑   Contingent
        Joliet, IL 60431                                                    ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 14 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 28 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.40    PNC Bank                                                            Last 4 digits of account number 8236                                           $0.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          03/09/2012
        Attn: Bankruptcy Department
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 94982: Mailstop BR-YB58-01-5
       Number           Street
                                                                            ❑   Contingent

        Cleveland, OH 44101-0570
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                SecuredCreditCard
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.41    Presence Saint Joseph Medical Center                                                                                                         unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        333 N. Madison Street
       Number           Street                                              ❑   Contingent
        Joliet, IL 60435                                                    ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Medical
       ✔
       ❑      No
       ❑      Yes
4.42    RGS Financial                                                       Last 4 digits of account number 0334                                         $436.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          11/01/2018
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 852039
       Number           Street
                                                                            ❑   Contingent

        Richardson, TX 75085
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                CollectionAttorney
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 29 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.43    Security Finance                                                    Last 4 digits of account number 1262                                         $139.00
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?          06/01/2018
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 1893
       Number           Street
                                                                            ❑   Contingent

        Spartanburg, SC 29304
                                                                            ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans

       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
                                                                                divorce that you did not report as priority claims
       ❑
                                                                            ❑
              Debtor 1 and Debtor 2 only
                                                                                Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another                           similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
                                                                                Unsecured
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes
4.44    Speedy Cash 138                                                                                                                                  $582.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
                                                                            As of the date you file, the claim is: Check all that apply.
        PO Box 780408 Suite 118
       Number           Street                                              ❑   Contingent
        Wichita, KS 67278                                                   ❑   Unliquidated
       City                              State     ZIP Code                 ❑   Disputed
       Who incurred the debt? Check one.                                    Type of NONPRIORITY unsecured claim:
       ✔
       ❑      Debtor 1 only                                                 ❑   Student loans
       ❑      Debtor 2 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 1 and Debtor 2 only                                        divorce that you did not report as priority claims

       ❑      At least one of the debtors and another
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       ❑      Check if this claim is for a community debt                   ✔
                                                                            ❑   Other. Specify
       Is the claim subject to offset?                                          Payday loan
       ✔
       ❑      No
       ❑      Yes
4.45    Sprint                                                                                                                                       unknown
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        Attn: Bankruptcy
        KSOPHT0101-Z4300                                                    As of the date you file, the claim is: Check all that apply.
        6391 Sprint Parkway                                                 ❑   Contingent
       Number           Street                                              ❑   Unliquidated
        Overland Park, KS 66251                                             ❑   Disputed
       City                              State     ZIP Code
                                                                            Type of NONPRIORITY unsecured claim:
       Who incurred the debt? Check one.
                                                                            ❑   Student loans
       ✔
       ❑      Debtor 1 only                                                 ❑   Obligations arising out of a separation agreement or
       ❑      Debtor 2 only                                                     divorce that you did not report as priority claims
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Debts to pension or profit-sharing plans, and other
       ❑      At least one of the debtors and another
                                                                                similar debts
                                                                            ✔
                                                                            ❑
       ❑      Check if this claim is for a community debt
                                                                                Other. Specify
                                                                                Utility
       Is the claim subject to offset?
       ✔
       ❑      No
       ❑      Yes



Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16 of 19
                    Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena                S                   Document
                                                                    Holmes    Page 30 of 41    Case number (if known) 19-04855
                       First Name             Middle Name           Last Name


 Part 2: Your NONPRIORITY Unsecured Claims - Continuation Page

  After listing any entries on this page, number them beginning with 4.5, followed by 4.6, and so forth.                                   Total claim


4.46    TCF Bank                                                                                                                                     $1,500.00
                                                                            Last 4 digits of account number
       Nonpriority Creditor's Name
                                                                            When was the debt incurred?
        1700 Jay Ell Drive Suite 200
       Number           Street                                              As of the date you file, the claim is: Check all that apply.
        Richardson, TX 75081                                                ❑   Contingent
       City                              State     ZIP Code                 ❑   Unliquidated
       Who incurred the debt? Check one.                                    ❑   Disputed
       ✔
       ❑      Debtor 1 only                                                 Type of NONPRIORITY unsecured claim:
       ❑      Debtor 2 only                                                 ❑   Student loans
       ❑      Debtor 1 and Debtor 2 only                                    ❑   Obligations arising out of a separation agreement or
       ❑      At least one of the debtors and another                           divorce that you did not report as priority claims

       ❑      Check if this claim is for a community debt
                                                                            ❑   Debts to pension or profit-sharing plans, and other
                                                                                similar debts
       Is the claim subject to offset?                                      ✔
                                                                            ❑   Other. Specify
       ✔
       ❑      No                                                                Overdrawn bank account
       ❑      Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 17 of 19
                  Case 19-04855                 Doc 14         Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena              S                    Document
                                                                   Holmes    Page 31 of 41    Case number (if known) 19-04855
                       First Name          Middle Name              Last Name

 Part 3: List Others to Be Notified About a Debt That You Already Listed

  5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection
     agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarly,
     if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons
     to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
        Walinski & Associates, P.C.                                   On which entry in Part 1 or Part 2 did you list the original creditor?
       Name
                                                                      Line 4.27 of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
                                                                                                  ✔
        Mr. Darren Besic
        2215 Enterprise Drive Suite 1512                                                          ❑    Part 2: Creditors with Nonpriority Unsecured Claims
       Number           Street
                                                                      Last 4 digits of account number
        Westchester, IL 60154
       City                                    State    ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                    ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                    State    ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                    ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                    State    ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                    ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                    State    ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                    ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                    State    ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                    ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                    State    ZIP Code


                                                                      One which entry in Part 1 or Part 2 did you list the original creditor?

                                                                                  of (Check one): ❑ Part 1: Creditors with Priority Unsecured Claims
       Name
                                                                      Line
       Number           Street                                                                    ❑ Part 2: Creditors with Nonpriority Unsecured Claims
                                                                      Last 4 digits of account number

       City                                    State    ZIP Code




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                page 18 of 19
                  Case 19-04855                 Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56 Desc Main
 Debtor 1              Lorena               S                  Document
                                                                  Holmes    Page 32 of 41    Case number (if known) 19-04855
                       First Name           Middle Name             Last Name

 Part 4: Add the Amounts for Each Type of Unsecured Claim

  6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
     type of unsecured claim.




                                                                                            Total claim


                   6a. Domestic support obligations                              6a.                               $0.00
 Total claims
 from Part 1       6b. Taxes and certain other debts you owe the                 6b.                               $0.00
                       government

                   6c. Claims for death or personal injury while you             6c.                               $0.00
                       were intoxicated

                   6d. Other. Add all other priority unsecured claims.           6d.   +                           $0.00
                       Write that amount here.

                   6e. Total. Add lines 6a through 6d.                           6e.                                $0.00




                                                                                            Total claim


                   6f. Student loans                                             6f.                          $52,267.00
 Total claims
 from Part 2       6g. Obligations arising out of a separation                   6g.                               $0.00
                       agreement or divorce that you did not report as
                       priority claims

                   6h. Debts to pension or profit-sharing plans, and             6h.                               $0.00
                       other similar debts

                   6i. Other. Add all other nonpriority unsecured claims.        6i.    +                     $47,890.20
                       Write that amount here.

                   6j. Total. Add lines 6f through 6i.                           6j.                          $100,157.20




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                        page 19 of 19
                           Case 19-04855
 Fill in this information to identify your case:
                                                     Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56                                  Desc Main
                                                                    Document     Page 33 of 41
     Debtor 1                   Lorena               S                   Holmes
                                First Name           Middle Name        Last Name

     Debtor 2
     (Spouse, if filing)        First Name           Middle Name        Last Name

     United States Bankruptcy Court for the:                       Northern District of Illinois

     Case number                         19-04855                                                                                            ❑    Check if this is an
     (if known)                                                                                                                                   amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                        12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any additional pages, write your name and case number (if
known).

 1.     Do you have any executory contracts or unexpired leases?
        ❑No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
        ✔Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).
        ❑
2.     List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for example, rent,
       vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and unexpired leases.



       Person or company with whom you have the contract or lease                                  State what the contract or lease is for

2.1                                                                                                 Residential Lease
        Chad Housing                                                                                Contract to be ASSUMED
        Name
        531 Roosevelt Road #200
        Number     Street
        Wheaton, IL 60187
        City                                 State   ZIP Code

2.2

        Name

        Number         Street

        City                                 State   ZIP Code

2.3

        Name

        Number         Street

        City                                 State   ZIP Code

2.4

        Name

        Number         Street

        City                                 State   ZIP Code

2.5

        Name

        Number         Street

        City                                 State   ZIP Code


Official Form 106G                                              Schedule G: Executory Contracts and Unexpired Leases                                                    page 1 of 1
                        Case 19-04855
 Fill in this information to identify your case:
                                                         Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56                              Desc Main
                                                                        Document     Page 34 of 41
  Debtor 1                        Lorena                  S                  Holmes
                                 First Name              Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)            First Name              Middle Name        Last Name

  United States Bankruptcy Court for the:                              Northern District of Illinois

  Case number                              19-04855                                                                                         ❑     Check if this is an
  (if known)                                                                                                                                      amended filing


Official Form 106H
Schedule H: Your Codebtors                                                                                                                                                  12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people are filing together,
both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out, and number the entries in the boxes on
the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and case number (if known). Answer every question.

 1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      ✔ No
      ❑
      ❑Yes
 2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona, California, Idaho,
    Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      ✔No. Go to line 3.
      ❑
      ❑Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?
        ❑No
        ❑Yes. In which community state or territory did you live?                                       . Fill in the name and current address of that person.


               Name

               Number          Street

               City                                   State   ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in line 2 again as a
    codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official Form 106D), Schedule E/F (Official
    Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill out Column 2.

      Column 1: Your codebtor                                                                                 Column 2: The creditor to whom you owe the debt
                                                                                                                Check all schedules that apply:
3.1                                                                                                             ❑Schedule D, line
      Name
                                                                                                                ❑Schedule E/F, line
      Number          Street                                                                                    ❑Schedule G, line
      City                                    State     ZIP Code

Official Form 106H                                                               Schedule H: Your Codebtors                                                             page 1 of 1
                        Case 19-04855
 Fill in this information to identify your case:
                                                   Doc 14        Filed 03/08/19 Entered 03/08/19 18:44:56                                   Desc Main
                                                                  Document     Page 35 of 41
  Debtor 1                   Lorena                S                   Holmes
                             First Name            Middle Name        Last Name

  Debtor 2
  (Spouse, if filing)        First Name            Middle Name        Last Name                                                  Check if this is:

  United States Bankruptcy Court for the:                        Northern District of Illinois                                   ❑An amended filing
                                                                                                                                 ❑A supplement showing postpetition
  Case number                           19-04855                                                                                      chapter 13 income as of the following date:
  (if known)

                                                                                                                                      MM / DD / YYYY

Official Form 106I
Schedule I: Your Income                                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for supplying correct
information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse. If you are separated and your
spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a separate sheet to this form. On the top of any
additional pages, write your name and case number (if known). Answer every question.


 Part 1: Describe Employment


 1. Fill in your employment
    information.                                                                Debtor 1                                           Debtor 2 or non-filing spouse


     If you have more than one job,            Employment status            ✔Employed ❑Not Employed
                                                                            ❑                                                  ❑Employed ❑Not Employed
     attach a separate page with
     information about additional              Occupation                   Customer Service
     employers.
                                               Employer's name              Southern Gas Company (Nicor)
     Include part time, seasonal, or
     self-employed work.
                                               Employer's address          1844 Ferry Road
     Occupation may include student                                          Number Street                                     Number Street
     or homemaker, if it applies.




                                                                            Naperville, IL 60563
                                                                             City                      State    Zip Code       City                    State      Zip Code
                                               How long employed there? 8 months



 Part 2: Give Details About Monthly Income


     Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing spouse unless you
     are separated.
     If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. If you need more space,
     attach a separate sheet to this form.

                                                                                                           For Debtor 1     For Debtor 2 or
                                                                                                                            non-filing spouse

 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions.) If not paid monthly, calculate what the monthly wage would be.              2.                $3,117.74                    $0.00

 3. Estimate and list monthly overtime pay.                                                  3.    +            $212.43    +                $0.00


 4. Calculate gross income. Add line 2 + line 3.                                             4.                $3,330.17                    $0.00




Official Form 106I                                                           Schedule I: Your Income                                                                   page 1
 Debtor 1               Case
                         Lorena19-04855S Doc 14                                         Filed  03/08/19 Entered 03/08/19Case
                                                                                            Holmes                       18:44:56         Desc
                                                                                                                             number (if known)    Main
                                                                                                                                               19-04855
                            First Name                      Middle Name                  Document
                                                                                            Last Name  Page 36 of 41

                                                                                                                                    For Debtor 1       For Debtor 2 or
                                                                                                                                                       non-filing spouse
      Copy line 4 here....................................................................................➔            4.              $3,330.17                   $0.00
 5.   List all payroll deductions:

      5a. Tax, Medicare, and Social Security deductions                                                                5a.              $244.60                    $0.00

      5b. Mandatory contributions for retirement plans                                                                 5b.                $0.00                    $0.00

      5c. Voluntary contributions for retirement plans                                                                 5c.               $31.17                    $0.00

      5d. Required repayments of retirement fund loans                                                                 5d.                $0.00                    $0.00

      5e. Insurance                                                                                                    5e.              $199.54                    $0.00

      5f. Domestic support obligations                                                                                 5f.                $0.00                    $0.00

      5g. Union dues                                                                                                   5g.               $47.29                    $0.00

                                                                                                                       5h.
                                                                                                                             +             $0.00       +           $0.00
      5h. Other deductions. Specify:
 6.   Add the payroll deductions. Add lines 5a + 5b + 5c + 5d + 5e +5f + 5g + 5h.                                      6.               $522.59                    $0.00
 7.   Calculate total monthly take-home pay. Subtract line 6 from line 4.                                              7.              $2,807.58                   $0.00
 8.   List all other income regularly received:

      8a. Net income from rental property and from operating a business,
          profession, or farm
            Attach a statement for each property and business showing gross receipts,
            ordinary and necessary business expenses, and the total monthly net income.
                                                                                                                       8a.                $0.00                    $0.00
      8b. Interest and dividends
                                                                                                                       8b.                $0.00                    $0.00
      8c. Family support payments that you, a non-filing spouse, or a dependent
          regularly receive
            Include alimony, spousal support, child support, maintenance, divorce
            settlement, and property settlement.                                                                       8c.              $192.00                    $0.00
      8d. Unemployment compensation                                                                                    8d.                $0.00                    $0.00
      8e. Social Security                                                                                              8e.                $0.00                    $0.00
      8f. Other government assistance that you regularly receive
            Include cash assistance and the value (if known) of any non-cash assistance
            that you receive, such as food stamps (benefits under the Supplemental
            Nutrition Assistance Program) or housing subsidies.
                                                                                                                       8f.                $0.00                    $0.00
            Specify:
                                                                                                                       8g.                $0.00                    $0.00
      8g. Pension or retirement income
      8h. Other monthly income. Specify:                                                                               8h.   +             $0.00       +           $0.00



 9.   Add all other income. Add lines 8a + 8b + 8c + 8d + 8e + 8f +8g + 8h.                                            9.               $192.00                     $0.00

 10. Calculate monthly income. Add line 7 + line 9.
     Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse                                         10.             $2,999.58   +                $0.00        =       $2,999.58

 11. State all other regular contributions to the expenses that you list in Schedule J.
      Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
      friends or relatives.
      Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.

      Specify:                                                                                                                                                         11. +              $0.00
 12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. Write that
     amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                               12.          $2,999.58
                                                                                                                                                                                 Combined
                                                                                                                                                                                 monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
      ✔ No.
      ❑
      ❑Yes. Explain:


Official Form 106I                                                                                        Schedule I: Your Income                                                          page 2
                        Case 19-04855
 Fill in this information to identify your case:
                                                    Doc 14            Filed 03/08/19 Entered 03/08/19 18:44:56                               Desc Main
                                                                       Document     Page 37 of 41
  Debtor 1                   Lorena                   S                      Holmes
                             First Name              Middle Name            Last Name                               Check if this is:
  Debtor 2                                                                                                          ❑An amended filing
  (Spouse, if filing)        First Name              Middle Name            Last Name                               ❑A supplement showing postpetition
                                                                                                                        chapter 13 income as of the following date:
  United States Bankruptcy Court for the:                             Northern District of Illinois

  Case number                           19-04855                                                                        MM / DD / YYYY
  (if known)



Official Form 106J
Schedule J: Your Expenses                                                                                                                                                12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If more space is
needed, attach another sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

 Part 1: Describe Your Household

 1. Is this a joint case?

     ✔No. Go to line 2.
     ❑
     ❑Yes. Does Debtor 2 live in a separate household?
            ❑No
            ❑Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
 2. Do you have dependents?                        ❑No
     Do not list Debtor 1 and                      ✔Yes. Fill out this information for
                                                   ❑                                      Dependent's relationship to          Dependent's         Does dependent live
     Debtor 2.                                                                            Debtor 1 or Debtor 2                 age                 with you?
                                                      each dependent...............
     Do not state the dependents' names.                                                  Child                                16                       ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                          Child                                7                        ✔Yes.
                                                                                                                                                   ❑No. ❑
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
                                                                                                                                                   ❑No. ❑Yes.
 3. Do your expenses include expenses              ✔ No
                                                   ❑
    of people other than yourself and
    your dependents?
                                                   ❑Yes


 Part 2: Estimate Your Ongoing Monthly Expenses

 Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report expenses as of a date after
 the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the applicable date.

 Include expenses paid for with non-cash government assistance if you know the value of                                                     Your expenses
 such assistance and have included it on Schedule I: Your Income (Official Form 106I.)

 4. The rental or home ownership expenses for your residence. Include first mortgage payments and any rent for the
    ground or lot.                                                                                                                  4.                     $1,050.00


     If not included in line 4:
                                                                                                                                    4a.                        $0.00
     4a. Real estate taxes
                                                                                                                                    4b.                        $0.00
     4b. Property, homeowner's, or renter's insurance
                                                                                                                                    4c.                        $0.00
     4c. Home maintenance, repair, and upkeep expenses
                                                                                                                                    4d.                        $0.00
     4d. Homeowner's association or condominium dues




Official Form 106J                                                                    Schedule J: Your Expenses                                                          page 1
 Debtor 1            Case
                      Lorena19-04855S Doc 14                      Filed  03/08/19 Entered 03/08/19Case
                                                                      Holmes                       18:44:56         Desc
                                                                                                       number (if known)    Main
                                                                                                                         19-04855
                       First Name             Middle Name          Document
                                                                      Last Name  Page 38 of 41
                                                                                                                    Your expenses

 5.    Additional mortgage payments for your residence, such as home equity loans                            5.

 6.    Utilities:

       6a. Electricity, heat, natural gas                                                                    6a.                     $45.00

       6b. Water, sewer, garbage collection                                                                  6b.                      $0.00

       6c. Telephone, cell phone, Internet, satellite, and cable services                                    6c.                    $395.00

       6d. Other. Specify:                                                                                   6d.                      $0.00

 7.    Food and housekeeping supplies                                                                        7.                     $300.00

 8.    Childcare and children’s education costs                                                              8.                     $150.00

 9.    Clothing, laundry, and dry cleaning                                                                   9.                      $50.00

 10. Personal care products and services                                                                     10.                     $75.00

 11.   Medical and dental expenses                                                                           11.                    $150.00

 12. Transportation. Include gas, maintenance, bus or train fare.
     Do not include car payments.                                                                            12.                     $50.00

 13. Entertainment, clubs, recreation, newspapers, magazines, and books                                      13.                      $0.00

 14. Charitable contributions and religious donations                                                        14.                      $0.00

 15. Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

                                                                                                             15a.                    $28.00
       15a. Life insurance
                                                                                                             15b.                     $0.00
       15b. Health insurance
                                                                                                             15c.                   $120.00
       15c. Vehicle insurance
                                                                                                             15d.                     $0.00
       15d. Other insurance. Specify:

 16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                              16.                      $0.00

 17. Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                       17a.                   $488.00

       17b. Car payments for Vehicle 2                                                                       17b.

       17c. Other. Specify:                                                                                  17c.

       17d. Other. Specify:                                                                                  17d.

 18. Your payments of alimony, maintenance, and support that you did not report as deducted
     from your pay on line 5, Schedule I, Your Income (Official Form 106I).                                  18.                      $0.00

 19. Other payments you make to support others who do not live with you.
       Specify:                                                                                              19.                      $0.00

 20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.

       20a. Mortgages on other property                                                                      20a.                     $0.00

       20b. Real estate taxes                                                                                20b.                     $0.00

       20c. Property, homeowner’s, or renter’s insurance                                                     20c.                     $0.00
       20d. Maintenance, repair, and upkeep expenses                                                         20d.                     $0.00
       20e. Homeowner’s association or condominium dues                                                      20e.                     $0.00

Official Form 106J                                                              Schedule J: Your Expenses                                     page 2
 Debtor 1            Case
                      Lorena19-04855S Doc 14                   Filed  03/08/19 Entered 03/08/19Case
                                                                   Holmes                       18:44:56         Desc
                                                                                                    number (if known)    Main
                                                                                                                      19-04855
                       First Name           Middle Name         Document
                                                                   Last Name  Page 39 of 41

 21. Other. Specify:                                                                                        21.    +             $0.00

 22. Calculate your monthly expenses.

      22a. Add lines 4 through 21.                                                                          22a.           $2,901.00

      22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                  22b.                 $0.00

      22c. Add line 22a and 22b. The result is your monthly expenses.                                       22c.           $2,901.00


 23. Calculate your monthly net income.

      23a. Copy line 12 (your combined monthly income) from Schedule I.                                     23a.           $2,999.58

      23b. Copy your monthly expenses from line 22c above.                                                  23b.   –       $2,901.00

      23c. Subtract your monthly expenses from your monthly income.
                                                                                                            23c.             $98.58
            The result is your monthly net income.



 24. Do you expect an increase or decrease in your expenses within the year after you file this form?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      ✔ No.
      ❑              None
      ❑Yes.




Official Form 106J                                                             Schedule J: Your Expenses                                 page 3
 Debtor 1            Case
                      Lorena19-04855S Doc 14                  Filed  03/08/19 Entered 03/08/19Case
                                                                  Holmes                       18:44:56         Desc
                                                                                                   number (if known)    Main
                                                                                                                     19-04855
                      First Name           Middle Name         Document
                                                                  Last Name  Page 40 of 41



                                                                                                                                Amount


   6c. Telephone, cell phone, Internet, satellite, and cable services
       Cable TV, internet                                                                                                        $200.00
       Cell phone                                                                                                                $195.00




Official Form 106J                                                      Schedule J: Your Expenses                                    page 4
Case 19-04855   Doc 14   Filed 03/08/19 Entered 03/08/19 18:44:56   Desc Main
                          Document     Page 41 of 41




03/08/2019
